      Case 4:20-cv-01915 Document 6 Filed on 06/10/20 in TXSD Page 1 of 5
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                           June 10, 2020
                        IN THE UNITED STATES DISTRICT COURT
                                                                                        David J. Bradley, Clerk
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


JESSIE HARDIN,                                    §
(TDCJ-CID #1837179),                              §
            Plaintiff,                            §
VS.                                               §    CIVIL ACTION NO. H-20-1915
                                                  §
PACK UNIT,                                        §
               Defendant.                         §


                               MEMORANDUM AND OPINION



       Jessie Hardin, an inmate of the Texas Department of Criminal Justice - Correctional

Institutions Division (TDCJ-CID), sued in March 2020, alleging civil rights violations resulting from

a failure to protect his safety and a denial of medical care. Hardin, proceeding pro se and in forma

pauperis, sues the Pack Unit of the TDCJ-CID. The threshold issue is whether Hardin’s claims are

barred by the doctrine of res judicata and the statute of limitations.

I.     Hardin’s Allegations

       Hardin asserts that while he was confined at the Pack Unit, he was forced to drink water

containing excessive levels of arsenic. Hardin states that he was forced to drink the arsenic-laced

water for two and one-half years. The Court has learned through telephone inquiry to the TDCJ-CID

that Hardin was confined at the Pack Unit from January 26, 2015 to June 28, 2017. Hardin also

complains that he fell on a wet floor in September 2014 and fractured his sternum.

       Hardin seeks compensatory damages of $95,000.00.




O:\RAO\VDG\2020\20-1915.a01.wpd
       Case 4:20-cv-01915 Document 6 Filed on 06/10/20 in TXSD Page 2 of 5



II.    Standard of Review

       A federal court has the authority to dismiss an action in which the plaintiff is proceeding in

forma pauperis before service if the court determines that the action is frivolous or malicious. 28

U.S.C. § 1915(e)(2)(B)(i). A complaint is frivolous if it lacks an arguable basis in law or fact. See

Denton v. Hernandez, 504 U.S. 25, 31 (1992); Richardson v. Spurlock, 260 F.3d 495, 498 (5th Cir.

2001) (citing Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997)). “A complaint lacks an

arguable basis in law if it is based on an indisputably meritless legal theory, such as if the complaint

alleges the violation of a legal interest which clearly does not exist.” Davis v. Scott, 157 F.3d 1003,

1005 (5th Cir. 1998) (quoting McCormick v. Stalder, 105 F.3d 1059, 1061 (5th Cir. 1997)).

       Hardin proceeds pro se in this case. Courts construe pleadings filed by pro se litigants under

a less stringent standard of review. Haines v. Kerner, 404 U.S. 519 (1972) (per curiam). Under this

standard, “[a] document filed pro se is ‘to be liberally construed,’ Estelle [v. Gamble, 429 U.S. 97,

106 (1976)], and ‘a pro se complaint, however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers.’” Erickson v. Pardus, 551 U.S. 89, 94 (2007).

III.   Discussion

       Hardin raised virtually identical claims in a previous federal lawsuit. In Civil Action Number

4:18-3063, Hardin filed a civil rights complaint under 42 U.S.C. § 1983 against TDCJ-CID alleging

that he was exposed to arsenic in the drinking water. On December 20, 2019, this Court granted the

TDCJ-CID’s motion to dismiss the lawsuit for lack of jurisdiction under Rule 12(b)(1) of the Federal

Rules of Civil Procedure.

       Hardin filed another lawsuit, Civil Action Number 4:19-3440, while Civil Action Number

4:18-3063 was still pending. On February 26, 2020, this Court dismissed Civil Action Number


O:\RAO\VDG\2020\20-1915.a01.wpd                    2
         Case 4:20-cv-01915 Document 6 Filed on 06/10/20 in TXSD Page 3 of 5



4:19-3440 as malicious because the claims were duplicative of claims previously adjudicated by the

Court.

         On January 20, 2020, Hardin filed a complaint in the Eastern District again complaining of

the exposure to arsenic and denial of medical care. The Eastern District transferred that case to this

Court on April 27, 2020. That case, Civil Action Number 4:20-1483, remains pending.

         Hardin initially filed the instant suit in the Eastern District on March 30, 2020, and that court

transferred it to this Court on June 1, 2020. As noted above, the instant suit alleges civil rights

violations based on exposure to arsenic and denial of treatment for his fractured sternum.

         In forma pauperis complaints may be dismissed as frivolous if they seek to re-litigate claims

that assert substantially the same facts arising from a common series of events which have already

been unsuccessfully litigated by the plaintiff. Wilson v. Lynaugh, 878 F.2d 846, 849 (5th Cir.), cert.

denied, 493 U.S. 969 (1989). Pauper status does not entitle a plaintiff to avoid the ordinary rules of

res judicata. Id. A district court may dismiss as malicious a pauper’s complaint that duplicates

allegations of another pending federal lawsuit filed by the same plaintiff. Pittman v. Moore, 980 F.2d

994, 995 (5th Cir. 1993). This Court dismisses Hardin’s complaint as malicious because it

duplicates allegations of another pending federal lawsuit, Civil Action Number 4:20-1483.

Additionally, this complaint duplicates claims that have been adjudicated by this Court.

         Alternatively, the Court finds that Hardin’s claims are barred by the applicable statute of

limitations. Dismissal of an action is appropriate when “it is clear from the face of a complaint filed

in forma pauperis that the claims asserted are barred by the applicable statute of limitations.”

Gartrell v. Gaylor, 981 F.2d 254, 256 (5th Cir. 1993). In section 1983 cases, the federal courts apply

the forum state’s general personal injury statute of limitations. Burge v. Parish of St. Tammany, 996


O:\RAO\VDG\2020\20-1915.a01.wpd                     3
       Case 4:20-cv-01915 Document 6 Filed on 06/10/20 in TXSD Page 4 of 5



F.2d 786, 788 (5th Cir. 1993)(citing Hardin v. Straub, 490 U.S. 536, 538-39 (1989)). Although the

governing period of limitations is determined by reference to state law, the accrual of a cause of

action under section 1983 is determined by reference to federal law. Jackson v. Johnson, 950 F.2d

263, 265 (5th Cir. 1992). Under the federal standard, “a cause of action accrues when the plaintiff

knows or has reason to know of the injury which is the basis of the action.” Harris v. Hegmann, 198

F.3d 153, 156-57 (5th Cir. 1999)(quoting Burrell v. Newsome, 883 F.2d 416, 418 (5th Cir. 1989)).

The plaintiff must be in possession of “critical facts” which indicate that he has been hurt and that

the defendants were responsible for the injury. Stewart v. Parish of Jefferson, 951 F.2d 681, 684

(5th Cir.), cert. denied, 506 U.S. 820 (1992). A plaintiff need not realize that a legal cause of action

exists, but must know the facts that would support a claim. Piotrowski v. City of Houston, 51 F.3d

512, 516 (5th Cir. 1995).

        The Texas period of limitations for personal injury actions is two years. See Tex. Civ. Prac.

& Rem. Code Ann. § 16.003(a) (Vernon 2019). Hardin complains that he fractured his sternum in

September 2014. The limitations period ended in August 2016, but Hardin did not file this

complaint until March 2020.

        Hardin also complains of the exposure to arsenic in the drinking water at the Pack Unit.

Hardin’s claims arose from the events that took place from January 26, 2015 to June 28, 2017.

Hardin did not file this suit until March 30, 2020, nearly nine months after limitations had run.

        The statute of limitations bars Hardin from asserting his civil rights claims against the named

defendants. Hardin’s claims are dismissed under 28 U.S.C. § 1915(e). Ali v. Higgs, 892 F.2d 438

(5th Cir. 1990).




O:\RAO\VDG\2020\20-1915.a01.wpd                    4
      Case 4:20-cv-01915 Document 6 Filed on 06/10/20 in TXSD Page 5 of 5



IV.    Conclusion

       The action filed by Jessie Hardin (TDCJ-CID Inmate #1837179) is DISMISSED as malicious

because the claims are duplicative of those previously adjudicated. Alternatively, the Court finds

that his claims are barred by the statute of limitations. His claims are DISMISSED with prejudice

under 28 U.S.C. § 1915(e)(2)(B)(i). Any remaining pending motions are DENIED as moot.

       The TDCJ-CID must continue to deduct twenty percent of each deposit made to Hardin’s

inmate trust account and forward payments to the Court on a regular basis, provided the account

exceeds $10.00, until the filing fee obligation of $350.00 is paid in full.

       The Clerk will provide a copy of this order by regular mail, facsimile transmission, or e-mail

to:

       (1)     the TDCJ - Office of the General Counsel, Capitol Station, P.O. Box 13084, Austin,

Texas 78711, Fax: 512-936-2159;

       (2)     the Inmate Trust Fund, P.O. Box 629, Huntsville, Texas 77342-0629, Fax:

936-437-4793; and

       (3) the Manager of the Three-Strikes List for the Southern District of Texas at:

Three_Strikes@txs.uscourts.gov.

       SIGNED at Houston, Texas, on             June 10             , 2020.




                                               VANESSA D. GILMORE
                                               UNITED STATES DISTRICT JUDGE




O:\RAO\VDG\2020\20-1915.a01.wpd                   5
